Citation Nr: 0100774	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-17 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Propriety of noncompensable evaluation assigned to 
osteomyelitis of the thoracic spine effective December 1, 
1993.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  That rating decision implemented a May 
1999 Board decision that granted compensation for 
osteomyelitis of the thoracic spine under the auspices of 
38 U.S.C.A. § 1151.  The veteran served on active duty from 
August 1965 to September 1968.

REMAND

A May 1999 Board decision granted compensation under 
38 U.S.C.A. § 1151 for osteomyelitis of the thoracic spine.  
The June 1999 rating decision on appeal found that the 
osteomyelitis of the thoracic spine was 100 percent disabling 
effective July 19, 1993, but was noncompensably disabling 
effective December 1, 1993.  The veteran has appealed the 
noncompensable evaluation assigned.

In a September 1999 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the veteran indicated that he sought a 
hearing before a traveling Member of the Board.  In a June 
2000 VA Form 119, Report of Contact, the veteran informed the 
RO that he continued to seek a hearing.  In June 2000 
correspondence, the veteran asked the RO to forward his 
appeal to the Board.  An internal control document, VA Form 
8, dated later in June 2000 indicated that the veteran 
canceled his hearing request in his June 2000 correspondence, 
but a reading of that correspondence does not show this 
intent.  It appears that the veteran continues to desire a 
hearing before a Board Member at the RO.  In light of the 
above, this claim is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Board Member sitting at 
the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board intimates no opinion, either 
favorable or unfavorable, as to any ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



